Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00147-CR

                                         David Q. RAMOS,
                                             Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CR-0563
                          The Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 30, 2014

DISMISSED

           On March 12, 2014, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record within thirty days. See TEX. R. APP. P.

25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,

order). Appellant did not file an amended certification. The clerk’s record does not contain a

certification that shows the defendant has the right of appeal; to the contrary, the trial court

certification in the record states “this criminal case is a plea-bargain case, and the defendant has
                                                                                       04-14-00147-CR


NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment

assessed did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant; therefore, the clerk’s record supports the trial court’s certification that defendant has no

right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R.

APP. P. 25.2(d).


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-